 
DENTSPLY International Inc.
2010 Equity Incentive Plan


 
SECTION 1 
PURPOSE

 
The purpose of the DENTSPLY International Inc. 2010 Equity Incentive Plan (the
"Plan") is to benefit DENTSPLY International Inc. ("DENTSPLY") and its
"Subsidiaries," as defined below (hereinafter referred to, either individually
or collectively, as the "Company") by recognizing the contributions made to the
Company by officers and other key employees, consultants and advisers, to
provide such persons with an additional incentive to devote themselves to the
future success of the Company, and to improve the ability of the Company to
attract, retain and motivate such persons. The Plan is also intended as an
additional incentive to members of the Board of Directors of DENTSPLY (the
"Board") who are not employees of the Company ("Outside Directors") to serve on
the Board and to devote themselves to the future success of the
Company.  "Subsidiaries," as used in the Plan, has the definition set forth in
Section 424 (f) of the Internal Revenue Code of 1986, as amended (the "Code").


Stock options which constitute "incentive stock options" within the meaning of
Section 422 of the Code ("ISOs"), stock options which do not constitute ISOs
("NSOs"), stock which is subject to certain forfeiture risks and restrictions
("Restricted Stock"), stock delivered upon vesting of units ("Restricted Stock
Units") and stock appreciation rights ("Stock Appreciation Rights") may be
awarded under the Plan. ISOs and NSOs are collectively referred to as "Options."
Options, Restricted Stock, Restricted Stock Units and Stock Appreciation Rights
are collectively referred to as "Awards." The persons to whom Options are
granted under the Plan are hereinafter referred to as "Optionees." The persons
to whom Restricted Stock, Restricted Stock Units and/or Stock Appreciation
Rights are granted under the Plan are hereinafter referred as to "Grantees."


SECTION 2 
ELIGIBILITY

 
Outside Directors shall be eligible to participate in the Plan in the same
manner as Key Employees (as defined below) and other participants in the
Plan.  The Committee (as defined in Section 3) shall initially, and from time to
time thereafter, select those officers and other key employees of the Company,
including members of the Board who are also employees ("Employee Directors"),
and consultants and advisers to the Company, to participate in the Plan on the
basis of the importance of their services in the management, development and
operations of the Company. Officers, other key employees and Employee Directors
are collectively referred to as "Key Employees."


 
 

--------------------------------------------------------------------------------

 
 
SECTION 3 
ADMINISTRATION

 

 
3.1 
The Committee

 
The Plan shall be administered by the Human Resources Committee of the Board or
a subcommittee thereof (“Committee”).  The Committee shall be comprised of two
(2) or more members of the Board.  All members of the Committee shall qualify as
"Non-Employee Directors" as defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (the "1934 Act"), or any successor rule or regulation,
"independent directors" as defined in Section 4200(15) of the Marketplace Rules
of The Nasdaq Stock Market and "outside directors" as defined in Section 162(m)
or any successor provision of the Code and applicable Treasury regulations
thereunder, if such qualification is deemed necessary in order for the grant or
the exercise of Options under the Plan to qualify for any tax or other material
benefit to Optionees or the Company under applicable law.



 
3.2 
Authority of the Committee

 
 
Subject to the express provisions of the Plan, the Committee shall have sole
discretion concerning all matters relating to the Plan and Awards granted
hereunder.  The Committee, in its sole discretion, shall determine the Key
Employees, consultants and advisors to whom, and the time or times at which,
Awards will be granted, the number of shares to be subject to each Award, the
expiration date of each Award, the time or times within which the Option may be
exercised or forfeiture restrictions lapse, the cancellation or termination of
the Award and the other terms and conditions of the grant of the Award.  The
terms and conditions of Awards need not be the same with respect to each
Optionee and/or Grantee or with respect to each Award.  The Governance
Committee, which is responsible for Director compensation, makes such
determinations with respect to Outside Directors.



 
The Committee may, subject to the provisions of the Plan, establish such rules
and regulations as it deems necessary or advisable for the proper administration
of the Plan, and may make determinations and may take such other actions in
connection with or in relation to the Plan as it deems necessary or
advisable.  Each determination or other action made or taken pursuant to the
Plan, including interpretation of the Plan and the specific terms and conditions
of the Award granted hereunder by the Committee, shall be final, binding and
conclusive for all purposes and upon all persons.



3.3           Award Agreement
 
 
Each Award shall be evidenced by a written agreement or grant certificate
specifying the type of Award granted, the number of shares of Common Stock
("Common Stock") to be subject to such Award and, as applicable, the vesting
schedule, the exercise or grant price, the terms for payment of the exercise
price, the expiration date of the Option, the restrictions imposed upon the
Restricted Stock and/or Restricted Stock Units and such other terms and
conditions established by the Committee, in its sole discretion, which are not
inconsistent with the Plan.

 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 4 
SHARES OF COMMON STOCK SUBJECT TO THE PLAN

 
4.1           Subject to adjustment as provided in Sections 4.1 and 4.2,
Options, Restricted Stock, Restricted Stock Units and Stock Appreciation Rights
with respect to an aggregate of thirteen million (13,000,000) shares of common
stock of DENTSPLY (the "Common Stock") (plus any shares of Common Stock covered
by any remaining authorizations under the DENTSPLY International Inc.  2002
Equity Incentive Plan, as amended), may be granted under the Plan (the "Maximum
Number"). The Maximum Number shall be increased, if at all, on January 1 of each
calendar year during the term of the Plan (as set forth in Section 15) by the
excess of the amount by which seven percent (7%) of the outstanding shares of
Common Stock on such date exceeds the thirteen million (13,000,000) shares
authorized at the time of adoption of this Plan.  Notwithstanding the foregoing,
and subject to adjustment as provided in Section 4.2, (i) Options with respect
to no more than one million (1,000,000) shares of Common Stock may be granted as
ISOs under the Plan, (ii) no more than two million five hundred thousand
(2,500,000) shares may be awarded as Restricted Stock or Restricted Stock Units
under the Plan, and (iii) in any calendar year no Key Employee shall be granted
Options or Stock Appreciation Rights with respect to more than five hundred
thousand (500,000) shares of Common Stock, or Restricted Stock and Restricted
Stock Units in excess of 150,000 shares of Common Stock. Any shares of Common
Stock reserved for issuance upon exercise of Options or Stock Appreciation
Rights which expire, terminate or are cancelled, and any shares of Common Stock
subject to any grant of Restricted Stock or Restricted Stock Units which are
forfeited, may again be subject to new Awards under the Plan.  For the avoidance
of doubt, notwithstanding any adjustment in the Maximum Number, as provided
above, all Awards granted under the Plan on or following the Effective Date,
subject to forfeitures or cancellation, shall be counted towards the Maximum
Number.
 
4.2           The number of shares of Common Stock subject to the Plan and to
Awards granted under the Plan shall be adjusted as follows: (a) in the event
that the number of outstanding shares of Common Stock is changed by any stock
dividend, stock split or combination of shares, the number of shares subject to
the Plan and to Awards previously granted thereunder shall be proportionately
adjusted, (b) in the event of any merger, consolidation or reorganization of the
Company with any other corporation or corporations, there shall be substituted
on an equitable basis as determined by the Board of Directors, in its sole
discretion, for each share of Common Stock then subject to the Plan and for each
share of Common Stock then subject to an Award granted under the Plan, the
number and kind of shares of stock, other securities, cash or other property to
which the holders of Common Stock of the Company are entitled pursuant to the
transaction, and (c) in the event of any other changes in the capitalization of
the Company, the Committee, in its sole discretion, shall provide for an
equitable adjustment in the number of shares of Common Stock then subject to the
Plan and to each share of Common Stock then subject to Award granted under the
Plan.  In the event of any such adjustment, the exercise price per share of any
Options or Stock Appreciation Rights shall be proportionately adjusted.
 
 
3

--------------------------------------------------------------------------------

 


SECTION 5 
GRANTS OF OPTIONS TO EMPLOYEES, OUTSIDE DIRECTORS, CONSULTANTS AND ADVISERS

 

 
5.1 
Grants

 
 
Subject to the terms of the Plan, the Committee (the Governance Committee with
respect to Outside Directors) may from time to time grant Options which are ISOs
to Key Employees and Options which are NSOs to Outside Directors, Key Employees,
consultants and advisers of the Company.  Each such grant shall specify whether
the Options so granted are ISOs or NSOs, provided, however, that if,
notwithstanding its designation as an ISO, all or any portion of an Option does
not qualify under the Code as an ISO, the portion which does not so qualify
shall be treated for all purposes as a NSO.




 
5.2 
Expiration

 
 
Except to the extent otherwise provided in or pursuant to Sections 10 and 11,
each Option shall expire, and all rights to purchase shares of Common Stock
shall expire, on the tenth anniversary of the date on which the Option was
granted.




 
5.3 
Vesting

 
 
Except to the extent otherwise provided in or pursuant to Sections 10 and 11, or
in the proviso to this sentence, Options shall vest pursuant to the following
schedule: with respect to one-third of the total number of shares of Common
Stock subject to Option on the first anniversary following the date of its
grant, and with respect to an additional one-third of the total number of shares
of Common Stock subject to the Option, on each anniversary thereafter during the
succeeding two years; provided, however, that the Committee, in its sole
discretion, shall have the authority to shorten or lengthen the vesting schedule
with respect to any or all Options, or any part thereof, granted under the Plan.



 
4

--------------------------------------------------------------------------------

 
 

 
5.4 
Required Terms and Conditions of ISOs

 
 
ISOs may be granted to Key Employees. Each ISO granted to a Key Employee shall
be in such form and subject to such restrictions and other terms and conditions
as the Committee may determine, in its sole discretion, at the time of grant,
subject to the general provisions of the Plan, the applicable Option agreement
or grant certificate, and the following specific rules:



(a)           Except as provided in Section 5.4(c), the exercise price per share
of each ISO shall be the “Fair Market Value” of a share of Common Stock on the
date such ISO is granted.  For purposes of the Plan, “Fair Market Value” shall
mean the closing sales price of the Common Stock on The NASDAQ National Market,
or other national securities exchange which is the principal securities market
on which the Common Stock is traded (as reported in The Wall Street Journal,
Eastern Edition).”
 
(b)           The aggregate Fair Market Value (determined with respect to each
ISO at the time such Option is granted) of the shares of Common Stock with
respect to which ISOs are exercisable for the first time by an Optionee during
any calendar year (under all incentive stock option plans of the Company) shall
not exceed $100,000.
 
(c)           Notwithstanding anything herein to the contrary, if an ISO is
granted to an individual who owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company, (i)
the exercise price of each ISO shall be not less than one hundred ten percent
(110%) of the Fair Market Value of a share of Common Stock on the date the ISO
is granted, and (ii) the ISO shall expire and all rights to purchase shares
thereunder shall cease no later than the fifth anniversary of the date the ISO
was granted.
 

 
5.5 
Required Terms and Conditions of NSOs

 
 
Each NSO granted to Outside Directors, Key Employees, consultants and advisers
shall be in such form and subject to such restrictions and other terms and
conditions as the Committee may determine, in its sole discretion, at the time
of grant, subject to the general provisions of the Plan, the applicable Option
agreement or grant certificate, and the following specific rule: except as
otherwise determined by the Committee in its sole discretion with respect to a
specific grant, the exercise price per share of each NSO shall be not less than
the Fair Market Value of a share of Common Stock on the date the NSO is granted.



SECTION 6 
EXERCISE OF OPTIONS

 

 
6.1 
Notices

 
 
A person entitled to exercise an Option may do so by delivery of a written
notice to that effect, in a form specified by the Committee, specifying the
number of shares of Common Stock with respect to which the Option is being
exercised and any other information or documents the Committee may
prescribe.  The notice shall be accompanied by payment as described in Section
6.2.  All notices, documents or requests provided for herein shall be delivered
to the Secretary of the Company.



 
5

--------------------------------------------------------------------------------

 
 

 
6.2 
Exercise Price

 
 
Except as otherwise provided in the Plan or in any Option agreement or grant
certificate, the Optionee shall pay the exercise price of the number of shares
of Common Stock with respect to which the Option is being exercised upon the
date of exercise of such Option (a) in cash, (b) pursuant to a cashless exercise
arrangement with a broker on such terms as the Committee may determine, (c) by
delivering shares of Common Stock held by the Optionee for at least six (6)
months and having an aggregate Fair Market Value on the date of exercise equal
to the Option exercise price, (d) in the case of a Key Employee, by such other
medium of payment as the Committee, in its sole discretion, shall authorize, or
(e) by any combination of (a), (b), (c), and (d). The Company shall issue, in
the name of the Optionee, stock certificates representing the total number of
shares of Common Stock issuable pursuant to the exercise of any Option as soon
as reasonably practicable after such exercise, provided that any shares of
Common Stock purchased by an Optionee through a broker pursuant to clause (b)
above shall be delivered to such broker in accordance with applicable law.



SECTION 7 
STOCK APPRECIATION RIGHTS

 
The Committee (the Governance Committee with respect to Outside Directors) may
award shares of Common Stock to Outside Directors, Key Employees and consultants
and advisors under a Stock Appreciation Right Award, upon such terms as the
Committee deems applicable, including the provisions set forth below:



 
7.1
General Requirements.

 
Stock Appreciation Rights may be granted in tandem with another Award, in
addition to another Award, or freestanding and unrelated to another
Award.  Stock Appreciation Rights granted in tandem with or in addition to an
Award may be granted either at the same time as the Award or, except in the case
of Incentive Stock Options, at a later time.  The Committee shall determine the
number of shares of Common Stock to be issued pursuant to a Stock Appreciation
Right Award and the conditions and limitations applicable to the exercise
thereof subject to the following specific rule: except as otherwise determined
by the Committee in its sole discretion with respect to a specific grant, the
exercise price per share of each Stock Appreciation Right shall be not less than
the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Right is granted.


 
6

--------------------------------------------------------------------------------

 
 

 
7.2
Expiration.

 
Except to the extent otherwise provided in or pursuant to Sections 10 and 11,
each Stock Appreciation Right Award shall expire, and all rights to purchase
shares of Common Stock shall expire, on the tenth anniversary of the date on
which the Stock Appreciation Right Award was granted.
 

 
7.3 
Payment.

 
A Stock Appreciation Right shall entitle the Grantee to receive, upon exercise
of the Stock Appreciation Right or any portion thereof, an amount equal to the
product of (a) the excess of the Fair Market Value of a share of Common Stock on
the date of exercise over the grant price thereof and (b) the number of shares
of Common Stock as to which such Stock Appreciation Right Award is being
exercised.  Payment of the amount determined under this Section 7.2 shall be
made solely in shares of Common Stock, provided that, the Stock Appreciation
Rights which are settled shall be counted in full against the number of shares
available for award under the Plan, regardless of the number of shares of Common
Stock issued upon settlement of the Stock Appreciation Right.



 
7.4 
Exercise.

 
(a)           Except to the extent otherwise provided in Sections 10 or 11, or
in the proviso to this sentence, Stock Appreciation Rights shall vest pursuant
to the following schedule: with respect to one-third of the total number of
shares of Common Stock subject to the Stock Appreciation Right on the first
anniversary following the date of its grant, and with respect to an additional
one-third of the total number of shares of Common Stock subject to the Stock
Appreciation Right, on each anniversary thereafter during the succeeding two
years; provided, however, that the Committee, in its sole discretion, shall have
the authority to shorten or lengthen the vesting schedule with respect to any or
all Stock Appreciation Rights, or any part thereof, granted under the Plan.
Notwithstanding the foregoing, a tandem stock appreciation right shall be
exercisable at such time or times and only to the extent that the related Award
is exercisable.
 
(b)           A person entitled to exercise a Stock Appreciation Right Award may
do so by delivery of a written notice to that effect, in a form specified by the
Committee, specifying the number of shares of Common Stock with respect to which
the Stock Appreciation Right Award is being exercised and any other information
or documents the Committee may prescribe. Upon exercise of a tandem Stock
Appreciation Right Award, the number of shares of Common Stock covered by the
related Award shall be reduced by the number of shares with respect to which the
Stock Appreciation Right has been exercised.
 
 
7

--------------------------------------------------------------------------------

 


SECTION 8 
TRANSFERABILITY OF OPTIONS AND STOCK APPRECIATION RIGHTS

 
 
Unless otherwise determined by the Committee, no Option or Stock Appreciation
Right granted pursuant to the Plan shall be transferable otherwise than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code.



SECTION 9 
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 
The Committee may award shares of Common Stock to Outside Directors, Key
Employees and consultants and advisors under an Award of Restricted Stock and/or
Restricted Stock Units, upon such terms as the Committee deems applicable,
including the provisions set forth below.



 
9.1
General Requirements.

 
Shares of Common Stock issued or transferred pursuant to an Award of Restricted
Stock and/or Restricted Stock Units may be issued or transferred for
consideration or for no consideration, and subject to restrictions or no
restrictions, as determined by the Committee.  The Committee may establish
conditions under which restrictions on shares of Restricted Stock and/or
Restricted Stock Units shall lapse over a period of time or according to such
other criteria (including performance-based criteria which are intended to
satisfy the qualified performance-based compensation exception from the tax
deductibility limitations of Section 162(m) of the Code) as the Committee deems
appropriate.  The period of time during which shares of Restricted Stock and/or
Restricted Stock Units remain subject to restrictions will be designated in the
written agreement or grant certificate as the "Restricted Period."



 
9.2
Number of Shares.

 
The Committee shall determine the number of shares of Common Stock to be issued
pursuant to an Award of Restricted Stock and/or Restricted Stock Units and the
restrictions applicable to the shares subject to such Award.



 
9.3
Restrictions on Transfer and Legend on Stock Certificate.

 
During the Restricted Period, subject to such exceptions as the Committee may
deem appropriate, a Grantee may not sell, assign, transfer, donate, pledge or
otherwise dispose of the shares of Restricted Stock or Restricted Stock Units.
Each certificate for a share of Restricted Stock shall contain a legend giving
appropriate notice of the applicable restrictions.  The Grantee shall be
entitled to have the legend removed from the stock certificate covering the
shares of Restricted Stock subject to restrictions when all restrictions on such
shares lapse.  The Board may determine that the Company will not issue
certificates for shares of Restricted Stock until all restrictions on such
shares lapse, or that the Company will retain possession of certificates for
shares of Restricted Stock until all restrictions on such shares lapse.


 
8

--------------------------------------------------------------------------------

 
 

 
9.4
Right to Dividends.

 
During the Restricted Period, except as otherwise set forth in the applicable
written agreement or grant certificate, in the event that dividends are paid on
shares of Common Stock, an amount equal to the dividend paid on each such share
shall be credited to the shares subject to Award of Restricted Stock Units
("Dividend Credits").  Any Dividend Credits shall be paid to the Grantee if and
when the restrictions with respect to such Restricted Stock Units lapse as set
forth in Section 9.5.



 
9.5
Lapse of Restrictions.

 
(a)           All restrictions imposed on Restricted Stock and/or Restricted
Stock Units shall lapse upon the expiration of the applicable Restricted Period
and the satisfaction of all conditions imposed by the Committee (the date on
which restrictions lapse as to any shares of Restricted Stock or Restricted
Stock Units, the "Vesting Date").  The Committee may determine, as to any grant
of Restricted Stock and/or Restricted Stock Units, that the restrictions shall
lapse without regard to any Restricted Period.
 
(b)           Upon the lapse of restrictions with respect to any Restricted
Stock Units, the value of such Restricted Stock Units shall be paid to the
Grantee in shares of Common Stock. For purposes of the preceding sentence, each
Restricted Stock Unit as to which restrictions have lapsed shall have a value
equal to the Fair Market Value as of the Units Vesting Date. "Units Vesting
Date" means, with respect to any Restricted Stock Units, the date on which
restrictions with respect to such Restricted Stock Units lapse.
 

 
9.6
Performance-Based Criteria

 
At the Committee's discretion, awards of Restricted Stock and Restricted Stock
Units may be made subject to the attainment of performance goals which are
intended to satisfy the qualified performance-based compensation exception from
the tax deductibility limitations of Section 162(m) of the Code. The performance
criteria shall consist of one or more or any combination of the following
measures:  net sales (with or without precious metal content); sales growth;
operating income; earnings before or after tax; earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization; cash
flow; gross or net margin; earnings per share (whether on a pre-tax, after-tax,
operational or other basis); ratio of debt to debt plus equity; credit quality
or debt ratings; capital expenditures; expenses or expense levels; ratio of
operating earnings to revenues or any other operating ratios; the extent to
which business goals are met; the accomplishment of mergers, acquisitions,
dispositions, or similar extraordinary business transactions; price of the
Company’s Common Stock; market share criteria; management of costs; return on
assets, net assets, invested capital, equity, or stockholders’ equity; market
share; inventory levels, inventory turn or shrinkage; regulatory compliance;
total return to stockholders (“Performance Criteria”).  The Performance Criteria
may be applied to the performance of the Company as a whole or any business unit
of the Company and may be measured relative to a peer group or index selected by
the Committee, provided that, the Performance Criteria shall be calculated
consistently with the Company’s financial statements, under generally accepted
accounting principles, or under a methodology established by the Committee in
connection with the granting of an Award which is consistently applied with
respect to that Award. To the extent the Committee deems appropriate,
Performance Criteria may exclude or otherwise be adjusted for (i) extraordinary,
unusual and/or non-recurring items of gain or loss, (ii) gains or losses on the
disposition of a business, (iii) the effect of changes in tax and/or accounting
regulations, laws or principles and the interpretation thereof, or (iv) the
effects of mergers, acquisitions and/or dispositions.  This Section 9.6 shall
not limit the discretion of the Committee to grant Awards that do not satisfy
the requirements of the qualified performance-based compensation exception from
the tax deductibility limitations of Section 162(m) of the Code.


 
9

--------------------------------------------------------------------------------

 
 
SECTION 10 
EFFECT OF TERMINATION OF EMPLOYMENT

 

 
10.1 
Termination Generally

 
(a)           Except as provided in Section 10.2, 10.3 or 11, or as determined
by the Committee, in its sole discretion, all rights to exercise the vested
portion of any Option held by an Optionee or of any Stock Appreciation Right
Award held by a Grantee whose employment and/or relationship with the Company or
service on the Board is terminated for any reason other than "Cause," as defined
below, shall terminate ninety (90) days following the date of termination of
employment, relationship or service on the Board, as the case may be (“Exercise
Period”). All rights to exercise the vested portion of any Option held by an
Optionee or of any Stock Appreciation Right Award held by a Grantee whose
employment and/or relationship with the Company is terminated for "Cause" shall
terminate on the date of termination of employment and/or the relationship. For
the purposes of this Plan, "Cause" shall mean a finding by the Committee that
the Optionee has engaged in conduct that is fraudulent, disloyal, criminal or
injurious to the Company, including, without limitation, acts of dishonesty,
embezzlement, theft, felonious conduct or unauthorized disclosure of trade
secrets or confidential information of the Company. Unless otherwise provided in
the Plan or determined by the Committee, vesting of Options and Stock
Appreciation Right Awards for Key Employees and consultants ceases immediately
upon the date of termination of employment and/or the relationship with the
Company and any portion of an Option and/or Stock Appreciation Right Award that
has not vested on or before such date is forfeited on such date.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           If a Grantee who has received an Award of Restricted Stock and/or
Restricted Stock Units ceases to be employed by the Company during the
Restricted Period, or if other specified conditions are not met, the Award of
Restricted Stock and/or Restricted Stock Units shall terminate as to all shares
covered by the Award as to which the restrictions have not lapsed, and, in the
case of Restricted Stock, those shares of Common Stock shall be canceled in
exchange for the purchase price, if any, paid by the Grantee for such
shares.  The Committee may provide, however, for complete or partial exceptions
to this requirement as it deems appropriate.
 
(c)           The transfer of employment from the Company to a Subsidiary, or
from a Subsidiary to the Company, or from a Subsidiary to another Subsidiary,
shall not constitute a termination of employment for purposes of the Plan.
Awards granted under the Plan shall not be affected by any change of duties in
connection with the employment of the Key Employee or by a leave of absence
authorized by the Company.
 

 
10.2 
Death and Disability

 
 
In the event of the death or Disability (as defined below) of an Optionee or
Grantee during employment or such Optionee's or Grantee relationship with the
Company or service on the Board, (a) all Options held by the Optionee and all
Stock Appreciation Right Awards held by the Grantee shall become fully
exercisable on such date of death or Disability and (b) all restrictions and
conditions on all Restricted Stock and/or Restricted Stock Units held by the
Grantee shall lapse on such date of death or Disability.  Each of the Options
held by such an Optionee and each of the Stock Appreciation Right Awards held by
such a Grantee shall expire on the earlier of (i) the first anniversary of the
date of death or Disability and (ii) the date that such Option or Stock
Appreciation Right Award expires in accordance with its terms, provided that, in
any event, NSOs granted under this Plan shall not expire earlier than one year
from the date of death or disability.  For purposes of this Section 11.2,
"Disability" shall mean the inability of an individual to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than twelve (12)
months.  The Committee, in its sole discretion, shall determine the existence
and date of any Disability.



 
11

--------------------------------------------------------------------------------

 
 

 
10.3 
Retirement

 
(a)           Key Employees. In the event the employment of a Key Employee with
the Company shall be terminated by reason of "Normal Retirement" or "Early
Retirement," as defined below all Options and Stock Appreciation Right Awards
held by such Key Employee shall become fully exercisable on the date of such
Employee retirement.(collectively a “Qualified Retirement”), Awards with only a
time qualification for vesting will fully vest if a Qualified Retirement occurs
no earlier than the one year anniversary of the grant date of the Award.  With
respect to Awards having any Performance Criteria, such Awards shall fully vest
only upon and when both of the following have occurred:  (i) if the Qualified
Retirement occurs no earlier than the one year anniversary of the grant date of
the Award, and (ii) all of the Performance Criteria associated with the Award
are met. Each of the Options and Stock Appreciation Right Awards held by such a
Key Employee that vests shall expire on the earlier of (i) the fifth anniversary
of the date of the Employee retirement, or (ii) the date that such Option or
Award expires in accordance with its terms. For the purposes hereof, "Normal
Retirement" shall mean retirement of a Key Employee at or after age 65 and
"Early Retirement" shall mean retirement of a Key Employee at or after age 60
with a minimum of 15 years of service with the Company. In the event the
employment of a Key Employee with the Company shall be terminated by reason of a
retirement that is not a Normal Retirement or Early Retirement, the Committee
may, in its sole discretion, determine the vesting, exercisability and exercise
periods applicable to Options and Stock Appreciation Right any Awards under this
Plan held by such Key Employee. In the event the employment of a Key Employee
with the Company shall be terminated by reason of "Normal Retirement" or "Early
Retirement", all restrictions and conditions on all Restricted Stock and/or
Restricted Stock Units held by such Key Employee shall lapse on the date of such
Normal Retirement or Early Retirement. In the event the employment of a Key
Employee with the Company shall be terminated by reason of a retirement that is
not a Normal Retirement or Early Retirement, the Committee may, in its sole
discretion, determine the restrictions and conditions, if any, on Restricted
Stock and/or Restricted Stock Units held by such Key Employee that will lapse.
 
(b)           Outside Directors. In the event the service on the Board of an
Outside Director shall be terminated by reason of the retirement of such Outside
Director ("Outside Director Retirement"), all Options and Stock Appreciation
Right Awards held by such Outside Director shall become fully exercisable on the
date of such Outside Director Retirement. Each of the Options and Stock
Appreciation Right Awards held by such an Outside Director shall expire on the
earlier of (i) the date that such Option or Stock Appreciation Right Award
expires in accordance with its terms or (ii) the five year anniversary date of
such Outside Director Retirement. In the event the service on the Board of an
Outside Director shall be terminated by reason of an "Outside Director
Retirement", all restrictions and conditions on all Restricted Stock and/or
Restricted Stock Units held by such Outside Director shall lapse on the date of
such Outside Director Retirement.  For purposes of this provision, Outside
Director Retirement shall mean a Director resignation from the Board after nine
years of service on the Board or retirement in accordance with the Company’s
mandatory retirement policy for Directors.
 
(c) Key Employees Who Are Employee Directors. Section 10.3(a) shall be
applicable to Options, Stock Appreciation Rights, Restricted Stock and/or
Restricted Stock Units held by any Key Employee who is an Employee Director at
the time that such Key Employee's employment with the Company terminates by
reason of Employee Retirement. If such Key Employee continues to serve on the
Board as of the date of such Key Employee’s Employee Retirement, then Section
10.3(b) shall be applicable to Options, Stock Appreciation Rights Restricted
Stock and/or Restricted Stock Units granted after such date.


 
12

--------------------------------------------------------------------------------

 
 
SECTION 11 
CHANGE IN CONTROL

 

 
11.1 
Effect of Change in Control

 
 
Notwithstanding any of the provisions of the Plan or any written agreement or
grant certificate evidencing Awards granted hereunder, immediately upon a
"Change in Control" (as defined in Section 11.2), all outstanding Options and
Stock Appreciation Rights granted to Key Employees or Outside Directors, whether
or not otherwise exercisable as of the date of such Change in Control, shall
accelerate and become fully exercisable and all restrictions thereon shall
terminate in order that Optionees and Grantees may fully realize the benefits
thereunder, and all restrictions and conditions on all Restricted Stock and
Restricted Stock Units granted to Key Employees or Outside Directors shall lapse
upon the effective date of the Change of Control. The Committee may determine in
its discretion (but shall not be obligated to do so) that any or all holders of
outstanding Options and Stock Appreciation Right Awards which are exercisable
immediately prior to a Change of Control (including those that become
exercisable under this Section 11.1) will be required to surrender them in
exchange for a payment, in cash or Common Stock as determined by the Committee,
equal to the value of such Options and Stock Appreciation Right Awards, with
such payment to take place as of the date of the Change in Control or such other
date as the Committee may prescribe.




 
11.2 
Definition of Change in Control

 
 
The term "Change in Control" shall mean the occurrence, at any time during the
term of an Award granted under the Plan, of any of the following events:



(a)           The acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (a "Person") (other than the Company or any benefit plan sponsored
by the Company) of beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of 30% or more of either (i) the then outstanding shares of
the Common Stock (the "Outstanding Common Stock") or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Voting Securities"); or
 
(b)           Less than a majority of the Board (rounded down to the nearest
whole number) is comprised of individuals who, as of the Effective Date,
constitute the Board (the "Incumbent Board"), provided that any individual whose
election or nomination for election was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company; or
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Consummation by the Company of a reorganization, merger or
consolidation (a "Business Combination"), in each case, with respect to which
all or substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Common Stock and Voting Securities
immediately prior to such Business Combination do not, following such Business
Combination, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding Common Stock and Voting Securities, as the case may be; or
 
(d)           Consummation of a complete liquidation or dissolution of the
Company, or sale or other disposition of all or substantially all of the assets
of the Company other than to a corporation with respect to which, following such
sale or disposition, more than 50% of, respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Common Stock and Voting Securities immediately prior to such sale or
disposition in substantially the same proportions as their ownership of the
Outstanding Common Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition.
 
(e)           In addition to the foregoing, with respect to any Key Employee
covered under this provision, consummation by the Company of a Business
Combination, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the
Outstanding Common Stock and Voting Securities immediately prior to such
Business Combination do not, following such Business Combination, beneficially
own, directly or indirectly, more than 55% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the Outstanding Common Stock and Voting
Securities, as the case may be, and any Key Employees who were employed by the
Company and were Optionees or Grantees under the Plan at the time of such
Business Combination is terminated other than for Cause or voluntarily leaves
the employ of the Company within two (2) years from the date of any such
Business Combination as the result of a voluntary termination of employment by
such Key Employee within sixty (60) days after any one or more of the following
events have occurred:
 
 
14

--------------------------------------------------------------------------------

 
 
 
(i)
failure by the Company to maintain the duties, status, and responsibilities of
the Key Employee substantially consistent with those prior to the Business
Combination, or

 
 
(ii)
a reduction by the Company in the Key Employee’s base salary as in effect as of
the date prior to the Business Combination, or

 
 
(iii)
the failure of the Company to maintain and to continue the Key Employee’s
participation in the Company’s benefit plans as in effect from time to time on a
basis substantially equivalent to the participation and benefits of Company
employees similarly situated to the Employee.

 
SECTION 12 
RIGHTS AS STOCKHOLDER

 
An Optionee or Grantee (or a transferee of any such person pursuant to Section
8) shall have no rights as a stockholder with  respect to any Common Stock
covered by an Award or receivable upon the exercise of Award until the Optionee,
Grantee or transferee shall have become the holder of record of such Common
Stock, and no adjustments shall be made for dividends or distributions in cash
or other property or rights in respect to such Common Stock for which the
applicable record date is prior to the date on which the Optionee or Grantee
shall have become the holder of record of the shares of Common Stock purchased
pursuant to exercise of the Award.


SECTION 13 
POSTPONEMENT OF EXERCISE

 
The Committee may postpone any exercise of an Option or Stock Appreciation Right
Awards for such time as the Committee in its sole discretion may deem necessary
in order to permit the Company to comply with any applicable laws or rules,
regulations or other requirements of the Securities and Exchange Commission or
any securities exchange or quotation system upon which the Common Stock is then
listed or quoted.  Any such postponement shall not extend the term of an Option
or Stock Appreciation Right Award, unless such postponement extends beyond the
expiration date of the Award in which case the expiration date shall be extended
thirty (30) days, and neither the Company nor its directors, officers, employees
or agents shall have any obligation or liability to an Optionee or Grantee, or
to his or her successor or to any other person.


 
15

--------------------------------------------------------------------------------

 
 
SECTION 14 
TAXES

 

 
14.1 
Taxes Generally

 
 
The Company shall have the right to withhold from any Award, from any payment
due or transfer made under any Award or under the Plan or from any compensation
or other amount owing to a participant the amount (in cash, shares or other
property) of any applicable withholding or other taxes in respect of an Award,
its exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such taxes.  Notwithstanding the
above, the Company shall automatically withhold any such taxes, as applicable,
in the form of shares of stock or any payment under an Award, for and upon the
vesting of any Restricted Stock or Restricted Stock Units
Award.  Notwithstanding the above, the Company shall automatically withhold any
such taxes, as applicable, in the form of shares of stock or any payment under
an Award, for and upon the vesting of any Restricted Stock or Restricted Stock
Units Award.




 
14.2 
Payment of Taxes

 
 
A participant, with the approval of the Committee, may satisfy the obligation
set forth in Section 14.1, in whole or in part, by (a) directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
or vesting of an Award (as the case may be) having an aggregate Fair Market
Value on the date of exercise equal to the amount of tax required to be
withheld, or (b) delivering shares of Common Stock of the Company having an
aggregate Fair Market Value equal to the amount required to be withheld on any
date.  The Committee may, in its sole discretion, require payment by the
participant in cash of any such withholding obligation and may disapprove any
election or delivery or may suspend or terminate the right to make elections or
deliveries under this Section 14.2.



SECTION 15 
TERMINATION, AMENDMENT AND TERM OF PLAN

 
15.1           The Board or the Committee may terminate, suspend, or amend the
Plan, in whole or in part, from time to time, without the approval of the
stockholders of the Company provided, however, that no Plan amendment shall be
effective until approved by the stockholders of the Company if the effect of the
amendment is to lower the exercise price of previously granted Options or Stock
Appreciation Rights or if such stockholder approval is required in order for the
Plan to continue to satisfy the requirements of Rule 16b-3 under the 1934 Act or
applicable tax or other laws.  Except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the exercise price of
outstanding Options of Stock Appreciation Rights or cancel, exchange,
substitute, buyout or surrender outstanding Options or Stock Appreciation Rights
with an exercise price that is less than the exercise price of the original
Options or Stock Appreciation Rights without stockholder approval.
 
 
16

--------------------------------------------------------------------------------

 
 
15.2           The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award granted hereunder in the
manner and to the extent it shall deem desirable, in its sole discretion, to
effectuate the Plan.  No amendment or termination of the Plan shall adversely
affect any Award theretofore granted without the consent of the recipient,
except that the Committee may amend the Plan in a manner that does affect Awards
theretofore granted upon a finding by the Committee that such amendment is in
the best interests of holders of outstanding Options affected thereby.
 
15.3           The Plan was adopted and authorized on March 24, 2010 by the
Board of Directors for submission to the stockholders of the Company for their
approval.  If the Plan is approved by the stockholders of the Company, it shall
be deemed to have become effective as of March 24, 2010.  Unless earlier
terminated in accordance herewith, the Plan shall terminate on March 24,
2020.  Termination of the Plan shall not affect Awards previously granted under
the Plan.
 
SECTION 16 
GOVERNING LAW

 
The Plan shall be governed and interpreted in accordance with the laws of the
State of Delaware, without regard to any conflict of law provisions which would
result in the application of the laws of any other jurisdiction.


SECTION 17 
NO RIGHT TO AWARD; NO RIGHT TO EMPLOYMENT

 
No person shall have any claim of right to be granted an Award under the
Plan.  Neither the Plan nor any action taken hereunder shall be construed as
giving any employee of the Company any right to be retained in the employ of the
Company or as giving any member of the Board any right to continue to serve in
such capacity.


SECTION 18 
AWARDS NOT INCLUDABLE FOR BENEFIT PURPOSES

 
Income recognized by a participant pursuant to the provisions of the Plan shall
not be included in the determination of benefits under any employee pension
benefit plan (as such term is defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974) or group insurance or other benefit plans
applicable to the participant which are maintained by the Company, except as may
be provided under the terms of such plans or determined by resolution of the
Committee.


SECTION 19 
NO STRICT CONSTRUCTION

 
No rule of strict construction shall be implied against the Company, the
Committee, or any other person in the interpretation of any of the terms of the
Plan, any Award granted under the Plan or any rule or procedure established by
the Board.


 
17

--------------------------------------------------------------------------------

 
 
SECTION 20 
CAPTIONS

 
All Section headings used in the Plan are for convenience only, do not
constitute a part of the Plan, and shall not be deemed to limit, characterize or
affect in any way any provisions of the Plan, and all provisions of the Plan
shall be construed as if no captions have been used in the Plan.


SECTION 21 
SEVERABILITY

 
Whenever possible, each provision in the Plan and every Award at any time
granted under the Plan shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Plan or any Award at
any time granted under the Plan shall be held to be prohibited by or invalid
under applicable law, then such provision shall be deemed amended to accomplish
the objectives of the provision as originally written to the fullest extent
permitted by law, and all other provisions of the Plan and every other Award at
any time granted under the Plan shall remain in full force and effect.


SECTION 22 
MODIFICATION FOR GRANTS OUTSIDE THE U.S.

 
The Board may, without amending the Plan, determine the terms and conditions
applicable to grants of Awards to participants who are foreign nationals or
employed outside the United States in a manner otherwise inconsistent with the
Plan if the Board deems such terms and conditions necessary in order to
recognize differences in local law or regulations, tax policies or customs.
 
 
18

--------------------------------------------------------------------------------

 